Wright, J.,
concurring. I concur in the reversal of summary judgment for Hoover because Wills’ complaint asserted that Hoover knew that unreasonably dangerous conditions were allowed to exist on the premises which caused injury to Brent Wills, a frequenter of those premises. Ordinarily, a landowner owes no duty to make his premises safe for a mere trespasser, young or old. The only duties an owner or occupier has to trespassers is to not willfully or wantonly injure them, or permit traps or pitfalls in their way; to warn them of danger actually known by the occupier to exist on the premises after he has knowledge of the trespassers’ presence; and to use due care after discovering their peril. A landowner does not insure the safety of child trespassers upon his land. Such children have no greater right to go on the land of others than have adults. The mere possibility that children may trespass on the land does not impose a duty on the landowner to prepare for their safety. Hannan v. Ehrlich (1921), 102 Ohio St. 176; Kahn v. James Burton Co. (1955), 5 Ill. 2d 614, 126 N.E. 2d 836. Neither is the property owner bound to anticipate the presence of children merely because an artificial condition on the land would be likely to attract children. Elliott v. Nagy (1986), 22 Ohio St. 3d 58. But if the owner or occupier knows that children trespass on a part of his property on which he maintains a dangerous and deadly condition, he must use reasonable care to avoid injury to such children. The foreseeability of harm creates a duty in the owner or occupier to use such care as the *193circumstances of each case may require to protect others from injury.3 Under such circumstances, the law requires landowners to take such reasonable precautions as providing a notice or warning that children can understand. If a child goes on the premises despite the warning, then he goes as a trespasser and the owner owes him no duty to protect him against danger.
Application of this doctrine is limited to latent dangers and does not apply to injuries resulting from obvious and patent dangers. The purpose of the duty is to protect children from dangers that they are unlikely to appreciate, but not to protect them against harm resulting from their own immature recklessness in the face of known danger. The owner or occupier is not liable to a child trespasser who in fact discovers the dangerous condition and appreciates the full risk involved but nonetheless chooses to encounter it.
*194Because there are yet to be resolved genuine issues of material fact regarding Hoover’s knowledge of the children’s presence on the land, the character of the danger involved, and whether Hoover took reasonable action in maintaining the pumping rig on the land, summary judgment for Hoover was improperly granted.
Based on the foregoing, I concur.

 The following excerpt from Fulford, The Tort Liability of Possessors of Property to Trespassing Children in Alabama (1958), 11 Ala. L. Rev. 1, 15-16, further explains this doctrine:
“The rule on which straight negligen[ee] cases have proceeded is this: If a landholder creates or maintains upon his premises, where he can reasonably foresee the presence of children, a dangerous situation under circumstances which he should reasonably anticipate will likely or probably cause bodily harm to them, he is liable in damages to one proximately injured by such situation whether the child is an invitee, a licensee, or a trespasser.
“In such cases, the duty to exercise reasonable care rests upon the broad and fundamental principle that one who employs and uses a dangerous and deadly agency must exercise such care as is necessary to protect those who may reasonably be expected, through ignorance of the danger, to come into its close proximity. It is the apparent probability of danger from the inherently dangerous character of the instrumentality installed on private premises, rather than the owner’s right to exclusive possession thereof, that creates and determines both the duty and measure of care required of the owner. The duty of reasonable care is owed by the landholder to invitees, licensees and trespassers alike if their presence in the area of danger should reasonably have been anticipated by him.”
This doctrine is also set out in Thompson v. Alexander City Cotton Mills Co. (1914), 190 Ala. 184, 191, 67 So. 407, 410, which quotes Thompson on Negligence (1901), Section 1030:
“ ‘We now come to a class of decisions which hold the landowner liable in damages in the case of children injured by dangerous things suffered to exist unguarded on his premises, where they are accustomed to come with or without license. These decisions proceed on one or the other of two grounds: (1) That, where the owner or occupier of grounds brings, or artificially creates something thereon, which, from its nature, is especially attractive to children, and which, at the same time, is dangerous to them, he is bound, in the exercise of social duty and the ordinary offices of humanity, to take reasonable pains to see that such dangerous things are so guarded that children will not be injured by coming in contact with them. (2) That, although the dangerous thing may not be what is termed an ‘attractive nuisance’ (that is to say, may not have especial attraction for children by reason of their childish instincts), yet where it is left so exposed that they are likely to come in contact with it, and where their coming into contact with it is obviously dangerous to them, the person so exposing the dangerous thing should reasonably anticipate the injury that is likely to happen to them from its being so exposed, and is bound to take reasonable pains to guard it, so as to prevent injury to them.’ ” See, also, 1 Restatement of the Law 2d, Torts (1965), Section 339, Artificial Conditions Highly Dangerous to Trespassing Children.